Citation Nr: 9928747	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  96-14 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative, and discogenic changes at L4-5, of the lumbar 
spine.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the thoracic spine.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative and discogenic changes of the cervical spine.

4.  Entitlement to an evaluation in excess of 10 percent for 
left knee chondromalacia.


REPRESENTATION

Appellant represented by:	Army and Air Force Mutual Aid 
Association


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 until June 
1995, with eleven months prior unspecified active service.  
He served in the Southwest Asia theater of operations from 
August 1990 until February 1991.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of August 1995 from the St. Louis, Missouri Regional 
Office (RO) which, in pertinent part, granted service 
connection for arthritis of the spine and chondromalacia 
patella of the left knee, rated 20 percent and zero percent 
disabling, respectively, effective from July 1, 1995.  During 
the pendency of the appeal, the veteran relocated to the 
state of Illinois and his records were transferred to the VA 
Chicago, Illinois Regional Office.  By a rating decision 
dated in April 1998, the noncompensable evaluation in effect 
for the service-connected left knee disability was increased 
to 10 percent, retroactively effective from July 1, 1995, the 
day following the veteran's separation from service.  
Additionally, separate disability evaluations were assigned 
for the lumbar spine disability, rated 20 percent, the 
thoracic spine disability, rated 10 percent and the cervical 
spine disability, rated 10 percent.  

This case was remanded by a decision of the Board dated in 
July 1997 and is once again before the signatory Member for 
appropriate disposition.  

The Board notes that a Report of Contact dated in July 1999 
is of record in which the veteran's representative related 
that the appellant indicated he was satisfied with his 
current ratings, and wished no further action in this regard.  
The Board points out, however, that under 38 C.F.R. 
§ 20.204(c)(1998), there must be express written consent of 
the appellant to withdraw an appeal.  The Report of Contact 
from the veteran's representative without accompanying 
written authorization from the veteran is insufficient for 
this purpose.  Consequently, the Board must necessarily 
proceed with adjudication of the appeal by regulation.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Degenerative and discogenic changes at L4-5 of the lumbar 
spine are manifested by flexion, extension, and lateral 
bending of no less than 60, 25 and 25 degrees, respectively, 
and reported complaints of pain and activity restrictions, 
productive of no more than moderate intervertebral disc 
syndrome.  

3.  Degenerative and discogenic changes of the cervical spine 
are manifested by reported complaints of pain productive of 
no more than mild intervertebral disc syndrome.  

4.  Degenerative changes of the thoracic spine are manifested 
by reported complaints of pain, and the veteran is in receipt 
of the highest schedular evaluation assignable for functional 
loss comparable to limitation of motion of the thoracic 
spine.

5.  Left knee chondromalacia is manifested by reported 
complaints of pain, tenderness and crepitus, comparable to no 
more than slight symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for degenerative and discogenic changes at L4-5 of 
the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40. 
4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (1998); DeLuca 
v. Brown, 8 Vet.App. 202 (1995).

2.  The criteria for a disability evaluation in excess of 10 
percent for degenerative changes of the thoracic spine have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40. 4.45, 4.71a, Diagnostic 
Code 5291 (1998); DeLuca v. Brown, 8 Vet.App. 202 (1995).

3.  The criteria for a disability evaluation in excess of 10 
percent for degenerative and discogenic changes of the 
cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40. 4.45, 
4.71a, Diagnostic Codes 5290, 5293 (1998); DeLuca v. Brown, 8 
Vet.App. 202 (1995).

4.  The criteria for a disability rating in excess of 10 
percent for left knee chondromalacia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40. 4.45, 4.71a, Diagnostic Codes 5257, 5261 
(1998); DeLuca v. Brown, 8 Vet.App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that the symptoms associated with his 
service-connected spine disabilities include constant pain 
and muscle spasm, and are more disabling than reflected by 
the currently assigned disability evaluations.  He contends 
that his service-connected left knee is constantly painful 
and that he has limitation of activity as a result thereof 
for which a higher rating is also warranted. 

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim. 
38 U.S.C.A. § 5107(a).  The veteran has been afforded recent 
VA examinations and a comprehensive private medical report 
has also been received in support of the appeal.  The Board 
is satisfied that all available relevant evidence has been 
obtained regarding the claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical history and findings pertaining to the 
disabilities at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

The record reflects that the August 1995 rating decision 
appealed was the initial rating granting service connection 
for the veteran's spine and left knee disabilities.  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.  

In evaluating disability ratings of the musculoskeletal 
system, functional loss must be considered.  "The functional 
loss...may be due to pain, supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion and a part which becomes painful on use 
must be regarded as seriously disabled."  38 C.F.R. § 4.40 
(1998).  If the disability involves a joint, consideration 
must be given to whether there is less movement than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45 (1998).  In 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a rating determination under a diagnostic code which provides 
for a rating solely on the basis of loss of range of motion, 
should be portrayed "in terms of the degree of additional 
range-of- motion loss due to pain on use or during flare-
ups." 

1.  Increased rating for lumbar, thoracic and cervical spine 
disabilities.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  For rating purposes, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae are considered 
groups of minor joints, ratable on a parity with major 
joints.  38 C.F.R. § 4.45(f) (1998).

Moderate limitation of motion of the lumbar segment of the 
spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  A 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space.  A 40 
percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Slight limitation of motion of the dorsal (thoracic) segment 
of the spine warrants a noncompensable evaluation.  A 10 
percent evaluation requires either moderate or severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5291.  

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  A 30 
percent evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5290.  

A 10 percent evaluation is warranted for mild intervertebral 
disc syndrome.  A 20 percent is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm, an absent ankle jerk or 
other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1998).

The veteran was afforded an initial post service VA 
examination for compensation and pension purposes in August 
1995.  He reported that since injury in service, he had had 
intermittent low back pain as well as recurrent muscle spasm.  
He related that he took Motrin for pain.  Examination 
disclosed some mild muscle spasm in the erector spinae mass 
of the lower back.  There was no tissue loss, muscle 
penetration or damage to tendon or bone.  There was no 
evidence of pain on palpation and there was no evidence of 
muscle hernia.  

Upon further spine examination, the veteran was found to have 
full range of motion and could flex the spine to 90 degrees.  
Extension, side bending, and rotation were to 30, 40 and 70 
degrees, respectively.  It was reported that heel and toe 
walking were within normal limits.  Straight leg raising was 
to 85 degrees without difficulty and no pain was elicited.  
An X-ray of the lumbar spine was interpreted as showing minor 
degenerative arthritic changes.  

The veteran stated that he had been told that he had 
curvature of the thoracic spine.  It was found that he had 
full range of motion in flexion and extension of the thoracic 
spine.  No tenderness was elicited upon palpation.  An X-ray 
of the thoracic spine showed minimal degenerative arthritis.  

Upon evaluation of the cervical spine, the appellant said 
that he had had intermittent pain since an initial injury to 
his neck in August 1978.  On examination, it was noted that 
flexion, extension, rotation and side bending of the neck 
were to 45, 40, 40 and 35 degrees, respectively.  An X-ray of 
the cervical spine revealed degenerative disc disease at 
multiple levels.  

A private clinical report dated in February 1996 noted that 
veteran sought treatment for complaints which included 
recurrent back spasm.  A history of low back symptomatology 
since service was recited.  The appellant related that he had 
to take precautions with his back to prevent chronic 
problems.  He said that if he sat for extended periods or 
engaged in a significant amount of lifting, he developed 
severe stiffness and spasms which radiated from the low back 
up into neck.  Upon examination, it was reported that 
significant degenerative changes were observed throughout the 
thoracic and lumbar spine on X-ray, described as moderate.  
It was noted that he appeared to have some straightening of 
the thoracic kyphosis and lumbar lordosis, but that he had 
full range of motion of the cervical, thoracic and lumbar 
spine in all directions.  There was no pain to palpation and 
no spasm was documented, although it was found that the 
appellant provided an excellent history of such.  The 
examiner related that the veteran routinely walked five miles 
and ran two miles at least once per week, but that this 
aggravated his symptoms.  It was reported that he avoided 
sports such as volleyball, which he previously enjoyed, 
because of back symptomatology.  

Pursuant to Board remand of July 1997, the appellant was 
afforded a VA examination of the spine in April 1998 
whereupon he described pain and some knotting in the 
paraspinal area when he sat too long or performed some 
activities.  It was reported that he had been treated with at 
least two cortisone injections in the past.  He denied any 
shooting pains from the spine anteriorly or to the lower 
extremities.

Upon examination, range of motion of the "spine" was 
reported as flexion, extension, lateral bending, and rotation 
possible to 50, 60, 45, and 80 degrees, respectively.  It was 
reported that thoracic rotation was at 30 degrees without 
evidence of significant scoliosis or kyphosis.  Lumbar 
flexion, extension and lateral bending could be achieved to 
60, 25 and 25 degrees, respectively, with normal lumbar 
curvature.  It was noted that there was some tenderness in 
the right iliolumbar area which was felt to be more 
suggestive of a trigger zone finding.  The examiner noted 
that no intraspinous or paraspinal spasms were present at 
that time.  A diagnosis of diagnosed case of lumbar, thoracic 
and cervical spine mild degenerative arthritic changes and 
discogenic disease, especially at the lumbar L4-L5 levels, 
was rendered.  The examiner added that there was also 
cervical discogenic disease from C3-C7, but no evidence of 
neuromuscular deficit on clinical examination.  It was felt 
that pain symptomatology was likely secondary to the chronic 
mild arthritic changes as mentioned.  

Analysis

A review of the clinical evidence for the entire appeal 
period reveals that although the veteran has been observed to 
have noticeable degenerative and discogenic changes of the 
cervical spine on X-ray, he retains full neck motion.  No 
neck spasm has recently been documented.  However, the 
veteran does complain of some pain in this area which has 
been attributed to his mild arthritic changes in that area, 
and states that his activities have been affected as a result 
thereof.  The Board is thus of the opinion that while the 
demonstrated full range of motion of the cervical spine is 
not compensable under the schedular criteria applicable to 
this disability, a 10 percent rating has been assigned based 
on pain contributing to any perceived functional loss under 
the auspices of 38 C.F.R. §§ 3.40, 3.45, 3.59 and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The Board thus finds 
that the 10 percent rating currently in effect adequately 
contemplates any and all disability currently associated with 
the cervical spine.  No additional impairment has been 
demonstrated so as to warrant a higher evaluation for the 
cervical spine.

The veteran's service-connected thoracic spine disorder is 
reported to be manifested by pain and spasm.  Degenerative 
changes are revealed on X-ray.  However, recent private and 
VA clinical records indicate that range of motion is within 
normal limits and no muscle spasm has been elicited upon 
examination.  Nevertheless, the veteran is in receipt of the 
highest schedular evaluation assignable for functional 
impairment comparable to limitation of motion, even with 
consideration of pain on use.  The Board thus finds that the 
10 percent disability evaluation currently in effect 
adequately contemplates any and all disability of the 
thoracic spine, to include the award of a compensable 
evaluation pursuant to DeLuca. 

The evidence with respect to the low back discloses that the 
veteran's service-connected low back disability is primarily 
manifested by complaints of pain and muscle spasm, as well as 
significant degenerative and discogenic changes shown on X-
ray.  The record reflects that on VA examination of the low 
back in April 1998, he was reported to have reduced range of 
motion in all dimensions.  The Board finds, however, that the 
appellant does not meet the criteria for a higher disability 
rating in this regard.  Specifically, it is demonstrated that 
over the course of the appeal period, the appellant has 
primarily retained essentially full lumbar spine motion, and 
no more than a moderate decline in back motion was evidenced 
on most recent examination in April 1998.  It is not shown 
that there is any listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, or loss of lateral 
motion.  It is also not demonstrated that there is abnormal 
mobility on forced motion.  No postural or gait abnormality 
has been reported, and no neurologic deficit is clinically 
indicated.  

It appears that the appellant has been hampered to some 
extent in carrying out everyday activities.  However, it is 
also shown that he retains a great deal of low back function, 
as evidenced by statements to his private examiner in 
February 1996 that he was capable of periods of extended 
running and walking.  On VA examination in April 1998, he was 
reported to have stated that "sometimes" while bending or 
standing too long, there was pain in his back.  It is thus 
indicated that the claimed pain process is not shown to be 
constant, but recurs upon prolonged activity.  As such, it is 
not found to be of sufficient severity to warrant the next 
higher rating in this regard.  The Board has carefully 
considered the clinical evidence in light of the holding of 
DeLuca v. Brown but finds that the current 20 percent rating 
for the service-connected low back disability adequately 
contemplates any and all symptomatology now associated with 
the service-connected low back disorder.  

2.  Increased rating for left knee disorder.

Slight impairment of either knee, including recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment of the knee, including recurrent subluxation or 
lateral instability.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Dislocation of the semilunar cartilage of either knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  Ankylosis of either knee in a 
favorable angle of full extension, or slight flexion between 
zero and 10 degrees, warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5256 (1997).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 a 10 percent 
evaluation is warranted if flexion of the leg is limited to 
45 degrees.  A 20 percent evaluation is warranted if flexion 
of the leg is limited to 30 degrees.  Limitation of extension 
of either leg to 10 degrees warrants a 10 percent evaluation.  
A 20 percent evaluation requires that extension be limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1997).

The veteran's left knee was examined in August 1995 whereupon 
physical examination revealed no tenderness upon palpation.  
The appellant was observed to be able to squat and arise 
without difficulty.  Flexion of the left knee was to 95 
degrees and extension was to 180 degrees.  It was reported 
that there was no lateral instability.  Some crepitus was 
present.  The drawer sign was negative and no swelling or 
deformity was found.  An X-ray of the left knee was 
interpreted as showing a normal study.  A diagnosis of remote 
left knee injury, no residuals, was rendered.  

A private clinical report dated in February 1996 noted that 
veteran sought treatment for complaints which included left 
knee pain.  The appellant stated that he had significant 
stiffness after sitting for a long period of time, and 
particularly after he squatted.  He stated that his left knee 
bothered him when he was walking and was worse when he ran.  
He denied swelling.  Examination disclosed slight crepitus 
under the patella.  It was reported that he had full range of 
motion of the left knee.  

Pursuant to Board remand, the veteran's left knee was most 
recently evaluated for compensation and pension purposes in 
April 1998.  He stated that whenever he ran or overdid some 
activity, he had left knee pain.  Upon physical examination, 
left knee flexion and extension could be achieved to 140 and 
zero degrees, respectively.  The Lachman's and McMurray's 
tests and patellar tap sign were negative.  It was reported 
that there was mild tenderness on the medial inferior border 
of the patella, but no abnormal tracking was observed.  An X-
ray of the left knee was determined to be negative.  A 
diagnosis of chronic left knee pain, likely secondary to 
chondromalacia was rendered.  

Analysis

The clinical record reflects that while the appellant is 
shown to complain of continuing pain and increased symptoms 
upon activity of the left knee, it is demonstrated that there 
is no current showing of any significant objective evidence 
of record which supports his contentions in this regard.  
Recent VA examinations of the knee disclose no evidence of 
effusion, subluxation or lateral instability.  The veteran 
has been observed to have full range of motion.  On most 
recent VA examination, in April 1998, it was reported that 
there were no remarkable physical findings with the exception 
of some tenderness on the medial inferior border of the 
patella, but without evidence of any abnormal patellar 
tracking.  Some crepitus was indicated in the past.  On the 
basis of the evidence of record, the Board is thus of the 
opinion that the veteran's reported symptoms of pain and some 
limited activity restrictions, when considered in conjunction 
with the clinical evidence of record are no more than slight 
on the whole, and warrant no more than the 10 percent 
evaluation currently in effect, even with consideration of 
DeLuca.  The Board finds that absent a showing of any 
significant objective evidence of left knee pathology, an 
evaluation in excess of 10 percent is not warranted under any 
rating criteria in this regard. 

The Board also notes that the service-connected left knee 
disability does not encompass arthritis or instability or 
subluxation under Diagnostic Code 5257 such that a separate 
rating under Diagnostic Code 5003 is for consideration in 
this instance.  See General Counsel's opinion in VAOPGCPREC 
23-97 (July 1, 1997).  

Conclusion

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule. 

The Board has also considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, a reasonable basis for a grant of the 
benefits sought on appeal is not identified at this time.


ORDER

An evaluation in excess of 20 percent for degenerative and 
discogenic changes at L4-5 of the lumbar spine is denied.

An evaluation in excess of 10 percent for degenerative 
changes of the thoracic spine is denied.

An evaluation in excess of 10 percent for degenerative and 
discogenic changes of the cervical spine is denied.

An evaluation in excess of 10 percent for left knee 
chondromalacia is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

